Citation Nr: 0630734	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to March 
1971, with additional periods of active duty training 
(ACDUTRA) in the Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Montgomery, 
Alabama that denied service connection for bilateral hearing 
loss.  A personal hearing was held before the undersigned 
Veterans Law Judge at the RO (i.e., a Travel Board hearing) 
in June 2005.  In October 2005, the Board remanded the case 
to the RO for further evidentiary development.  In an April 
2006 rating decision, the RO granted service connection for 
hearing loss of the left ear.  The case was subsequently 
returned to the Board.

The Board notes that service connection was granted for 
tinnitus in a June 2004 rating decision.


FINDINGS OF FACT

The veteran's hearing loss of the right ear began many years 
after his active duty and was not caused by any incident of 
service, including subsequent active duty for training or 
inactive duty training.


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a January 2003 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service treatment 
records and examination reports.  


As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those raised at a June 2005 hearing; service medical records; 
VA medical records; private medical records; and records from 
the U.S. Department of Labor.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Active service includes active duty, any period of active 
duty for training from which the person has a disability due 
to disease or injury incurred in or aggravated by such 
service, and any period of inactive duty training from which 
the person has a disability due to injury incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 101(24), 106.

Service connection may also be granted for disability due to 
disease or injury incurred or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24). Service incurrence will be presumed for certain 
chronic diseases, including sensorineural hearing loss, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran served on active duty from March 1964 to March 
1971, with subsequent periods of active duty training 
(ACDUTRA) in the Army National Guard from 1974 to 2003.  He 
claims service connection for hearing loss of the right ear 
which he asserts was incurred during military service.  

At the time of the veteran's March 1964 enlistment 
examination, no defects were noted with respect to his ears, 
and his hearing was 15/15 on whispered voice testing.  On 
separation medical examination in February 1971, no defects 
were noted with respect to the veteran's ears, and his 
hearing was 15/15 on whispered voice testing.  The service 
medical records from the veteran's period of active duty are 
negative for hearing loss of the right ear.

On medical examination performed for the Army National Guard 
in June 1974, audiometric testing revealed that pure tone 
decibel thresholds were recorded at 500, 1,000, 2,000, 3,000 
and 4,000 hertz as 10, 0, 0, 5, and 10 respectively, in the 
right ear.  On examination in November 1978, pure tone 
decibel thresholds were recorded at 500, 1,000, 2,000, 3,000 
and 4,000 hertz as 0, 0, 5, 10, and 15 respectively, in the 
right ear.


On medical examination performed for the Army National Guard 
in July 1982, audiometric testing revealed that pure tone 
decibel thresholds were recorded at 500, 1,000, 2,000, 3,000 
and 4,000 hertz as 10, 5, 5, 15, and 35 respectively, in the 
right ear.  On examination in November 1983, pure tone 
decibel thresholds were recorded at 500, 1,000, 2,000, and 
4,000 hertz as 15, 5, 5, and 35 respectively, in the right 
ear.  On examination in September 1984, pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, and 4,000 
hertz as 15, 10, 5, 20, and 40 respectively, in the right 
ear.  On examination in June 1988, pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, and 4,000 
hertz as 25, 15, 35, and 60 respectively, in the right ear.  
He was diagnosed with high frequency hearing loss.

Audiometric testing performed for the U.S. Department of 
Labor in August 1994 by G. Borg, MD, reflects that pure tone 
decibel thresholds were recorded at 500, 1,000, 2,000, and 
3,000 hertz as 10, 10, 20, and 55 respectively, in the right 
ear.  It was noted that the veteran had normal hearing on 
examination in June 1974, at the beginning of his noise 
exposure in Federal civilian employment, and that his hearing 
had deteriorated since that time.  Dr. Borg indicated that 
the veteran had hearing loss which was indicative of noise-
induced hearing loss.  He opined that the veteran's 
sensorineural hearing loss was due to noise exposure 
encountered in his Federal civilian employment.  Subsequent 
private medical records from Dr. Borg and Montgomery 
Otolaryngology reflect treatment for bilateral hearing loss.

At a May 2002 examination performed for the Army National 
Guard, audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 25, 20, 40, 65, and 70 respectively, in the 
right ear. 

In November 2002, the veteran filed a claim for service 
connection for bilateral hearing loss.  He contended that he 
was exposed to acoustic trauma during his active duty service 
and during his service in the Army National Guard (as well as 
during his federal employment as a civilian).  He asserted 
that his bilateral hearing loss began in 1990.  He stated 
that he had significant noise exposure from 1974 to 2002 in 
his position as an electronics mechanic and electronics 
equipment repairer inspector.  The veteran's statements and 
records on file reflect that during this period, he held a 
civilian position with duties similar to the ones he 
performed for the Army National Guard during his active duty 
for training and inactive duty training.  He said he did not 
receive hearing protection until 1984.

At a February 2003 VA examination, the examiner noted that 
the veteran's claims file was not available.  The veteran 
reported that he first noted hearing loss 19 years 
previously.  He reported a history of noise exposure during 
his military service, and during his job in the civil 
service.  Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 35, 30, 45, 75, and 80 respectively, in the 
right ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear.  The diagnosis was 
moderate to severe sensorineural hearing loss in the right 
ear.

At a November 2005 VA examination, the examiner noted that 
the veteran's claims file was not available.  The veteran 
reported that he first noted hearing loss more than 30 years 
ago.  He gave a history of military noise exposure.  
Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 30, 35, 50, 75, and 75 respectively, in the 
right ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear.  The diagnosis was 
mild to severe sensorineural hearing loss in the right ear.

In a February 2006 addendum, the VA examiner indicated that 
he had reviewed the claims file.  He opined that since a 1972 
test and a 1978 test revealed that the veteran's right ear 
hearing was within normal limits for all frequencies tested, 
the veteran's current right ear hearing loss was less likely 
as not due to noise exposure during active military service.

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  The veteran currently has a hearing loss disability 
as defined by VA regulations.  

The veteran has asserted that he incurred hearing loss of the 
right ear during his military service.  As a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his hearing loss began in service, does not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406 (1995). 

Service medical records from the veteran's active duty 
service are negative for hearing loss of the right ear, and 
his hearing of the right ear was normal on separation 
examination in 1971.  In the February 2006 addendum, the VA 
examiner indicated that the veteran's right ear hearing was 
normal in 1972 and 1978, and that it was not likely that his 
current hearing loss of the right ear was related to active 
military service.  In 1994, a private doctor opined that the 
veteran had been exposed to acoustic trauma during his 
civilian federal employment, and had sensorineural hearing 
loss as a result.  The Board finds that the weight of the 
evidence demonstrates that the veteran's current hearing loss 
of the right ear was not incurred during active duty service 
or manifested to a compensable degree within the first post-
service year, and the evidence does not show that such 
hearing loss was incurred during a period of active duty for 
training or a period of inactive duty training.

The preponderance of the evidence is against the veteran's 
claim for service connection for hearing loss of the right 
ear.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hearing loss of the right ear is 
denied.

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


